


Exhibit 10.2
SUMMIT FINANCIAL GROUP, INC.
Executive Officer Management Incentive Plan
for 2015


OBJECTIVE


The objective of the Executive Officer Management Incentive Plan for 2015 (“2015
MIP”) is to incent and reward select members of Summit Financial Group, Inc.’s
and its subsidiaries’ (collectively hereafter, “Summit’s”) management team for
their exceptional performance, while still balancing risk with reward.
 
PARTICIPANT ELIGIBILITY


Eligibility for participation in the 2015 MIP is extended to the following
executive officers (“Eligible Participants”):


Summit Financial Group, Inc.
 
Summit Community Bank, Inc.
Chief Executive Officer
 
Chief Operations Officer
Chief Financial Officer
 
Chief Credit Officer
Chief Accounting Officer
 
Chief Lending Officer



To be eligible to receive a 2015 MIP payment, Eligible Participants must be
employed for the entirety of 2015. If an otherwise Eligible Participant
separates from employment at Summit for any reason, voluntarily or
involuntarily, prior to January 1, 2016, no incentive will be paid to such
Eligible Participant.


MIP COMPUTATION


The 2015 MIP computation is based upon Summit achieving a targeted range of
annual return on average tangible equity (“ROATE”). For purposes of the 2015
MIP, Summit’s ROATE is to be calculated on a consolidated basis for the year
ended 2015, as follows:


Net Income + (Amortization of Intangibles x 0.63)
Average Shareholders’ Equity - Average Intangibles


The 2015 MIP’s targeted range for Summit’s ROATE for 2015 is 10.00 to 10.99
percent. If Summit’s actual ROATE for 2015 is within this targeted range, each
Eligible Participant will receive an incentive payment equal to 25% of their
respective annual base salary as of January 1, 2015 (the “Targeted Incentive”).


If Summit’s actual ROATE for 2015 is greater than the targeted range, Eligible
Participants will be eligible to receive an incentive that is greater than the
Targeted Incentive; conversely, if Summit’s actual ROATE for 2015 is less than
the targeted range, Eligible Participants will be eligible to receive an
incentive that is less than the Targeted Incentive.


The formula to compute each Eligible Participant’s incentive payment under the
2015 MIP is as follows:




--------------------------------------------------------------------------------




Eligible Participant's Annual Base Salary on January 1, 2015
x
25%
x
MIP Multiplier
=
Eligible Participant's 2015 MIP Incentive





The MIP Multiplier to be used for purposes of the above formula varies based
upon Summit’s actual ROATE for 2015, as follows:


Summit's Actual ROATE for 2015
 
MIP Multiplier
Less than 8%    
 
0%
8.00% to 8.99%
 
80%
9.00% to 9.99%
 
90%
10.00% to 10.99%
Target
100%
11.00% to 11.99%
 
127%
12.00% to 12.99%
 
162%
13.00% to 13.99%
 
195%
14.00% and greater    
 
210%





In addition to the 2015 MIP incentives which may be awarded to Eligible
Participants in accordance with the above formula, an additional incentive
totaling no more than $40,000 may be awarded at the discretion of Summit’s Chief
Executive Officer, in whole or in part, to one or more deserving Summit
employees who are not Eligible Participants.


OTHER MIP TERMS


No incentive under the 2015 MIP will be made, if at December 31, 2015 through
the time of payment of the 2015 MIP incentive, Summit or any affiliate is
subject to any active or pending, formal or informal, agreement or enforcement
action to which any bank regulatory authority is a party, including but not
limited to a memorandum of understanding, written agreement, or order of cease
and desist.


PAYMENT OF INCENTIVES


The 2015 MIP incentive will be calculated after January 1, 2016 and paid as soon
as practicable following Summit’s filing of its Form 10-K for the year ended
December 31, 2015 with the Securities and Exchange Commission but no later than
March 31, 2016.


INTERPRETATIONS, AMENDMENTS OR DISCONTINUATION


All interpretations of or amendments to the 2015 MIP will be made at the sole
discretion of Compensation and Nominating Committee of the Summit Financial
Group, Inc. Board of Directors. The 2015 MIP may be discontinued or revised by
the Compensation and Nomination Committee at any time.




